Citation Nr: 9909106	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-18 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
non-service connected pension benefits in the calculated 
amount of $21,270.00.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956.  

In January 1997 the Houston, Texas, Regional Office (RO) of 
the Department of Veterans Affairs (VA) terminated the 
veteran's non-service connected pension benefits after it 
learned of unreported spousal wages and interest income.  
This action created an overpayment in the amount of 
$21,270.00.  The instant matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 1997 
determination by the Committee on Waivers and Compromises 
(Committee) at the RO, in which the veteran's request for a 
waiver of the recovery of the overpayment of pension benefits 
was denied.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The RO has determined that pension benefits were overpaid 
in the amount of $21,270.00.

3.  The pension application form, submitted prior to the 
award of pension benefits, requested that the veteran provide 
information regarding the net worth, including stocks, bonds, 
bank deposits, real estate, and other property, and all 
income received from interest and dividends for himself and 
his spouse. 

4.  The veteran was notified on several occasions that his 
award of pension benefits was based upon the income of 
himself and his spouse, and that he should notify VA 
immediately of any changes in income.

5.  The assessed overpayment did not result from fraud, 
misrepresentation or bad faith.

6.  While there is some fault on the part of the veteran in 
causing the overpayment, repayment of the indebtedness would 
cause undue financial hardship.



CONCLUSION OF LAW

The recovery of the overpayment of pension benefits, in the 
calculated amount of $21,270.00, would be against the 
principles of equity and good conscience.  38 U.S.C.A. 
§ 5107, 5302 (West 1991 & Supp. 1998); 38 C.F.R. § 1.963(a), 
1.965 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. §  5107 in that he has presented a claim that is 
plausible.  The Board finds that the facts relevant to the 
issue on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. §  
5107(a).

Factual Background

A review of the record reveals that the veteran was awarded 
non-service connected pension benefits in August 1994, 
effective June 1, 1994.  The award amount was based on 
financial information reported by the veteran in his 
application form, VA Form 21-526, Veteran's Application for 
Compensation or Pension, which required that all income be 
reported, as well as information received from the veteran's 
spouse as to her average monthly income.  It was specifically 
requested that all monthly income including stocks, bonds, 
interest, and income from bank deposits be reported.  The 
veteran reported zero income for himself and zero income for 
himself and his spouse from interest and bank deposits.  The 
veteran listed his spouse's income as "pending."  A Report 
of Contact record dated in August 1994 reflects the veteran's 
spouse reported an average monthly income of $450.00.

In a September 1994 award letter, the veteran was advised 
that his award was based upon the combined countable income 
of himself and his spouse in the amount of $5,400.00.

In a 1995 Income Verification Report received by the RO in 
May 1996, the veteran reported zero income for himself and 
gross annual wages for his spouse in the amount of $380.00.  
The veteran further reported zero income from interest and 
bank accounts.  He denied any changes in income during 1995.

In a May 1996 letter, the RO amended the veteran's pension 
benefits to reflect a combined countable income of $380.00.  
The RO notified the veteran that the rate
of pension depended upon "family" income and that he must 
notify the RO immediately of any changes in his income or 
that of his dependents.  The RO further notified the veteran 
that the failure to notify the RO of income changes could 
create an overpayment that would have to be repaid.  

In an October 1996 letter to the veteran, the RO again 
reminded the veteran that any change in his income or that of 
his family must be reported immediately.  

In a November 1996 letter the RO proposed to terminate the 
veteran's pension benefits, effective June 1, 1994, in light 
of unreported wages received by the veteran's spouse in 1994, 
1995, and 1996, as well as unreported interest income 
received by the veteran and his spouse.  The RO based its 
determination on an income verification match for the 
veteran's spouse which was verified by the payers of the 
income.  The RO verified wages received by the veteran's 
spouse in 1994, 1995, and 1996 in excess of the amount 
reported by the veteran in his original claim, in the Income 
Verification Report received in May 1996, and in excess of 
the amount reported by the veteran's spouse.  The RO also 
proposed to count interest income received by the veteran and 
his spouse from a savings bank which had not been reported at 
all.

Attached to the letter proposing to terminate benefits, the 
RO also sent the veteran a copy of the Income Verification 
Worksheet and provided him with an opportunity to respond and 
correct any misinformation.

In a January 1997 letter, VA informed the veteran that his 
pension benefits had been terminated, effective June 1, 1994, 
resulting in an overpayment of benefits to him.  The 
termination was based upon unreported interest income and 
unreported wages.  

In its March 1997 decision, the Committee determined that 
there was no evidence of fraud, misrepresentation of a 
material fact, or bad faith.  It was noted the veteran had 
been at fault in the creation of the overpayment of 
$21,270.00, but that involvement in and of itself was 
insufficient to reach a conclusion with respect to waiver.  
The Committee determined that the veteran was unjustly 
enriched when he continued to accept VA pension benefits 
payable based upon incorrect income information that he 
provided to VA, and he should have known that such 
information was incorrect.  

As a preliminary matter, the Board notes that the veteran has 
not disputed the proper creation of the debt.  In addition, 
he has not questioned the amount of the debt.  The veteran 
contends that he estimated his spouse's income and no 
deception was intended.  He further contends he is unable to 
work because of his age and medical condition.  The veteran 
further contends the pension money was used for living 
expenses and he has no means for repaying it at this time. 

The recovery of overpayments of any benefits made under laws 
administered by VA shall be waived if there is no indication 
of fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining the waiver, 
and recovery of the indebtedness from the payee who received 
such benefits would be against equity and good conscience.  
See 38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.963(a).  

Because it has been determined by the Committee that there 
was no willful intention on the part of the veteran to commit 
fraud, misrepresent a material fact, or exercise bad faith in 
the creation of the overpayment that has been assessed 
against him, the Board must determine whether the evidence 
establishes that recovery of the indebtedness would be 
against equity and good conscience, in which case recovery of 
that overpayment may be waived.  38 U.S.C.A. § 5302, 
38 C.F.R. 
§ § 1.963, 1.965.  The following is applicable to this 
matter.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to the creation of the debt.

2.  Balancing of faults.  Weighing faults of the debtor 
against VA fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which VA benefits 
were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.  

6.  Changing position to one's detriment.  Reliance on VA 
benefits in relinquishment of a valuable right or incurrence 
of a legal obligation.

38 C.F.R. § 1.965(a).

Although the veteran did not demonstrate bad faith, there was 
fault on his part in creating the overpayment.  On the face 
of the pension application form, it was specifically 
requested that all wages and income from interest and bank 
deposits of the veteran and his spouse be reported.  In 
addition the veteran was notified on several occasions that 
he should inform VA immediately of any changes in his income 
or that of his spouse.  Despite such notice and instructions, 
the veteran maintained his only source of income to be that 
of his spouse and reported her income in 1995 to be $380.00.

The veteran's award of pension benefits was based on his 
report that he had no monthly income, only that of his spouse 
which was initially reported at $450.00 per month and then 
$380.00 for 1995.  The veteran reported no income from 
interest or bank deposits.  Verification information received 
by the RO reflected income in excess of the amounts reported 
by the veteran as well as interest income.  If the veteran 
had provided timely financial information to VA for the 
period in question, he would not have received an award of 
pension benefits.  When the RO discovered the unreported 
wages and interest from 1994, 1995, and 1996, it took 
appropriate action to immediately terminate the award.  Thus, 
the creation of the debt rests with the veteran.  

The Board has considered whether recovery of the overpayment 
from the veteran would result in financial hardship.  In a 
Financial Status Report received in February 1997, the 
veteran reported his spouse's gross monthly income in the 
amount of $1,569.00.  In addition the veteran reported assets 
consisting of two automobiles valued at $1,800.00 and real 
property valued at $50,000.00.  The veteran reported monthly 
expenses in the amount of $2,335.00, including $800.00 for 
food, $400.00 for utilities and heat, and debt payments to 
creditors in the amount of $700.00. 

In a Financial Status Report received in July 1997, the 
veteran reported receiving a social security pension in the 
amount of $178.00 per month and his spouse's monthly gross 
income to be $2,350.00.  In addition the veteran reported 
assets consisting of three automobiles with no value given 
and real estate valued at $75,000.00.  The veteran reported 
monthly expenses in excess of $3,000.00, including $600.00 
per month for food, $350.00 per month for utilities and heat, 
farm loan expenses, and a monthly farm loss in the amount of 
$1,429.00.  The form reflects monthly payments to numerous 
creditors.

In light of the veteran's monthly expenses exceeding monthly 
income, the Board recognizes that if a portion of his monthly 
income were to be utilized to repay the indebtedness, such 
arrangement would undoubtedly cause a financial hardship for 
the veteran.  Additionally, in light of the unproductiveness 
of the veteran's farm, he has few assets from which the 
overpayment could be collected.  Furthermore the record 
indicates the veteran is of relatively advanced age and 
suffers from various medical conditions.   It is unclear 
precisely what the actual impact of the asserted "farm 
loss" is on the veteran's net family income.  What is clear 
is that the farm operations are at best only marginally 
productive.  Even if the monthly farm loss is discounted, the 
veteran's financial situation is no better than precarious.  
The undersigned is persuaded that the record fails to reveal 
an intention to take unfair advantage of the government.  
Moreover, the veteran has been cooperative in supplying 
information about his financial and economic situation. To be 
sure, there are considerations that weigh against waiver.  
The record is by no means ideally developed.  Nevertheless, 
while recognizing a significant measure of ambiguity, it does 
seem reasonably apparent that repayment of the obligation 
would result in hardship.

Under the circumstances of this case, the Board finds that 
recovery of the overpayment would be against the principles 
of equity and good conscience.  Accordingly, the Board 
concludes that the evidence supports a waiver of the recovery 
of the overpayment at issue.


ORDER

Waiver of recovery of overpayment of VA non-service connected 
pension benefits, in the calculated amount of $21,270.00, is 
granted.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

